BROADDUS, P. J.
This is a suit by plaintiff to recover on a policy of insurance on the life of Harry R. McGregor. The policy reads as follows:
“No.--The National Council. Class B.
Junior Order United .American Mechanics United States of North America (Incorporated April 10, 1893.)
“Will pay to the legal dependent of Harry R. Mc-Gregor, within thirty days from the receipt of the proof of his death the sum of five hundred dollars ($500).
Upon the condition that the said Harry R. Mc-Gregor is now and shall be at the time of his death a beneficial member in good standing of a Subordinate Council of said Order, and affiliating with the National Council of said order and also a member in good standing of the Funeral Benefit Department of said National Council, in Class B, in accordance with the Laws of said National Council, and his State and Subordinate Council now in force or hereafter adopted prior to said death.
(Beneficiary Degree National Council Jr. O'. U. A. M. Incorporated April 10, 1893. Funeral Benefit Department.^
*364In Witness Whereof, said National Council hereunto affixes its hand and seal this — day of Jan’y, 1903.
“The National Council “Junior Order United America Mechanics, “by Stephen Collins, “Secretary and Manager of Funeral Benefit Department.”
Plaintiff in her petition alleges that the said Harry had neither a wife, children, father, nor brothers • and sisters at the time of his death on June 27, 1906; that she was his legal dependent; and that all the terms and conditions of the policy have been complied with.
In defense, defendant states that it is a fraternal beneficiary society organized under the laws of the State of Pennsylvania, and sets up the scheme of its government, including a series of by-laws which are alleged to have become a part of the contract of insurance. Section 3 of the by-laws provides that, should any council lose its membership with its State council or with the national council, its connection and the connection of each of its members with the funeral benefit department “shall thereby cease.” That the council to Avhich the deceased belonged had lost its membership by reason of its suspension by the national council and that consequently, under the by-laws, the deceased had also lost his membership.
O/ther defenses are predicated upon' the by-laws, and as the court excluded them on the ground that the defendant, having failed to comply with sections 1408-9-10-11 and 1396, Revised Statutes 1899, was not entitled to do business in this State as a beneficial society, we will not discuss that phase of the question, but confine our attention to the main question raised by the appeal, viz.; that plaintiff under the pleadings and evidence was not entitled to recover.
It will be noticed that the letter of the contract is that defendant, “Will pay to the legal dependent of Harry R. McGregor,” etc.
*365The plaintiff contends that the word, “legal,” as used is synonymous with the word, lawful, and as the deceased’s mother was a lawful dependent she answers the description of the person intended. But we cannot see the force of such reasoning. The term, “legal dependent,” is used in a more limited sense than that of lawful dependent, which would include all persons except those who might occupy an unlawful relation to the insured. A description of the latter class of persons is found in Keener y. Grand Lodge, 38 Mo. App. 550.
There was no legal duty imposed hy law on the insured to support his mother,- yet at the same time it would have been lawful for him to have done so. A man’s legal dependents are his wife and minor children and the law imposes upon him the duty to support them. The term, “legal,” means that which is according to law. [Bouvier’s Law Dictionary.] A legal dependent means a dependent according to law. It does not mean permitted ..by law, but means created by law. It seems clear to us that plaintiff does not come within the class of persons designated by the contract.
Reversed.
All concur.